Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION


  Luda Cannon
                                    :
              Plaintiff,            :
                                    :        Case No.
   vs.                              :
                                    :
   WELLS FARGO BANK, N.A            :
                                    :
              Defendant.            :
   _________________________________:



                                   COMPLAINT

  Plaintiff residing at 524       West Main St. Maple Shade, New Jersey

  Hereby sues the Defendant for Injunctive Relief, attorney’s

  fees, litigation expenses and costs, pursuant to the Americans

  with Disabilities Act, 42 U.S.C. sec.          12181 et seq. (ADA) and

  for Injunctive Relief, damages, attorney fees, litigation

  expenses and costs pursuant to the Americans with Disabilities

  Act.

                    THE ADA’S FUNDAMENTAL EFFECT ON
                    ACCESS TO PUBLIC ACCOMMODATIONS.

            The ADA mandates fundamental changes in the historical

  treatment of persons with disabilities and specifically requires

  that    public    accommodations     include     a    failure   to   remove

  architectural barriers that are structural in nature in existing

  facilities. . . where such removal is readily achievable, 42
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 2 of 12



  U.S.C. § 12182(b)(c).       Congress enacted the law because of its

  deep concern with the “alarming degree of non-participation in

  public life by persons with disabilities.           It found a “sobering

  picture of an isolated and secluded population” in which the

  “large   majority”    of   persons   with   disabilities   do   not   go   to

  public accommodations.        H.R. Rep. No. 101-485(II), 34 (1990),

  reprinted in 1990 U.S.C.C.A.N. 303, 316.           Predominate among the

  causes of this social isolation were “architectural barriers” to

  access. Id. at 385.


           Nanni v. Aberdeen Marketplace. 878F.3d. 447,457
           (4th Cir. 2017)     the court     explained the
           purpose of active enforcement of the ADA.
           Moreover, under our system, all citizens are
           obliged to obey the law to aid law enforcement
           efforts. In various situations, citizens are
           required by law to report violators to the
           proper authorities. See,e.g., 18 U.S.C. sec. 4
           (requiring citizens to report felony offenses
           to judges and other authorities.) As Supreme
           Court acknowledged several years ago, the
           “enforcement [of civil rights laws] would prove
           difficult” and our country will be obliged “to
           rely in part upon private litigation as a means
           of securing broad compliance.” See Newman v.
           Park Entrers., 390 U.S. 400, 401, (1968). That
           very principle is also embodied in the ADA. See
           Dudley, 333 F. 3d at 306-07 (discussing
           importance of private litigation in achieving
           broad compliance with ADA.

                                 First Count
  1.          Plaintiff is residing at 524 West Main Street. Maple

  Shade Burlington County, New Jersey. For, approximately, five



                                        2
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 3 of 12



  months she resides in Kings Point, Delray Beach, Florida and is

  a user of Defendants’ bank.

  2.          Defendant’s business is public accommodation, a bank

  located    at   7385       West    Atlantic         Ave.,       Delray       Beach     County,

  Florida. During the current corona virus 19 crisis defendant has

  done well receiving federal funding work.

  3.          Venue     is    properly       located         in     this       district,       the

  property, which is the subject of this case, is in Florida. The

  Defendants’ property is located in Palm County and does business

  within this judicial district.

  4.          Pursuant to 28 U.S.C. sec 1331 and 28 U.S.C. sec 1343,

  this Court has been given original jurisdiction over actions

  which arise from the Defendants’ violations of Title III of the

  Americans with Disabilities Act, 42 U.S.C. sec 12181 et seq.

  5.          Plaintiff,       Cannon       qualifies         as     an    individual         with

  disabilities     as    defined      by    the   ADA.        She    has    orthopedic         and

  neurological     disabilities.           Plaintiff        ambulates       by    means       of   a

  walker    and   manual     wheelchair       and      is     unable      to     walk    without

  assistance. She has reduced ability to push and pull because of

  severe    arthritis.       She    also    has   a    heart        disability       and      is   a

  kidney transplant survivor.

  6.          Defendant owns, leases, leases to, or operates a place

  of   public     accommodation        as     defined          by     the      ADA      and    the

  regulations implementing the ADA, 28 CFR 36.201(a) and 36.104.

                                              3
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 4 of 12


  Defendant is responsible for complying with the obligations of

  the ADA.

  7.              Cannon       has     a   realistic,         credible,         existing    and

  continuing threat of discrimination from the Defendant’s non-

  compliance       with       the    ADA   with       respect     to     this    property    as

  described but not necessarily limited to the allegations of this

  complaint.       Plaintiff has reasonable grounds to believe that she

  will    continue       to    be    subjected        to    ADA   discrimination      by    the

  Defendant.       Ms.    Cannon      desires         to    visit   the    subject     public

  accommodation not only to avail the goods and services available

  at     the    property       but    to   assure          that   this    property     is    in

  compliance with the ADA, so, that she and others, similarly

  situated, will have full and equal enjoyment of the property

  without fear of discrimination.

  8.             The Defendant has discriminated against the Plaintiff

  by denying her access to, and full and equal enjoyment of, the

  goods,       services,       facilities,            privileges,      advantages      and/or

  accommodations of the buildings and services as prohibited by 42

  U.S.C. sec' 12182 et seq.

  9.             The Defendant has discriminated, and is continuing to

  discriminate against the Plaintiff, in violation of the ADA by

  failing to, inter alia, have accessible facilities.


  10.          These violations that personally encountered, and which

  were verified by an ADA expert.

                                                  4
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 5 of 12


  11.       The Plaintiff has, on many occasions, enjoyed the

  banking services of the Defendant. She, also, has visited

  intentionally as a tester, as well as a patron, to ensure

  compliance with the ADA pursuant to Houston v. Marod

  Supermarkets, 733. F. 3d 1323 (11th cir. 2013). As stated, she

  has been a patron on many occasions, including, May 9, 2020.

  12.      Her ability to use the public accommodation was greatly

  impaired because of physical barriers.

  13.       Below mentioned is the following barriers:

  14.       Exterior.

  Exterior routes into the bank, commons and parking.

     a. There is no accessible route within the site from                parking

         spaces and accessible parking public streets and sidewalks;

         public transportation nor within on the property.

         ADAAG 206.2.1.

     b. The public accommodation ADAAG 206, 206.2. Specially, the

        route    provided     to    the    bank’s     entrances,   has      physical

        barriers containing of slopes which are too steep and cross

        slopes in violation ADAAG 206, 206.2, 401, 402,403, 404,

        405,    406,   et   al.    These   barriers    impair   her   use    of   the

        defendant’ services.


  15.      Bathrooms


  Bathrooms are improperly accessible (doors, grab bars,


                                           5
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 6 of 12


  sink).


  16.         Parking.
  There is no proper accessible parking in that the space provided

  for the disabled is on a slope that exceeds 2%. ADAAG 502.4.


  17.   Maintenance.
     a. The accessible features of the facility are not maintained,

        creating     barriers    to   access       for   the   Plaintiff,    as   set       forth

        herein, in violation of §28 CFR §36.211.


  18.   All of the foregoing violations are violations of the 2010

  Standards for Accessible Design, as well as the 1991 Standards,

  as promulgated by the U.S. Department of Justice.

  19.   The foregoing discriminatory violations described are not

  an exclusive list of the Defendants’ ADA violations.                            Plaintiff

  requires    the     inspection        of   the     Defendants’       place      of    public

  accommodation in order to photograph and measure all of the ADA

  violations. The Plaintiff and all other individuals, similarly

  situated, have been denied access to, and have been denied the

  benefits    of    proper      services,      programs        and   activities        of    the

  Defendant’s       buildings     and    its    facilities,          and   have   otherwise

  been discriminated against and damaged by the Defendant because

  of the Defendant’s ADA violations, as set forth above.                                     The

  Plaintiff, and all others similarly situated will continue to

  suffer     such    discrimination,           injury      and    damage     without         the

                                               6
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 7 of 12


  immediate relief provided by the ADA, as requested herein. In

  order   to   remedy    this       discriminatory           situation,       the   Plaintiff

  requires     an    inspection          of    the    Defendants’       place       of   public

  accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

  20.      Defendant         has     discriminated            against     the       individual

  Plaintiff, by denying her access to full and equal enjoyment of

  the goods, services, facilities, privileges, advantages and/or

  accommodations        of     its        place       of     public     accommodation          or

  commercial facility in violation of 42 U.S.C. sec 12181 et seq.

  and 28 CFR 36.302 et seq.                   Furthermore, the Defendant continues

  to discriminate against the Plaintiff, and all those similarly

  situated     by     failing        to       make    reasonable        modifications          in

  policies, practices or procedures, when such modifications are

  necessary    to    afford        all    offered      goods,    services,        facilities,

  privileges,       advantages       or       accommodations      to    individuals         with

  disabilities; and by failing to take such efforts that may be

  necessary to ensure that no individual with a disability is

  excluded,    denied        services,         segregated      or,    otherwise,         treated

  differently than other individuals because of the absence of

  auxiliary aids and services.

  21.     Plaintiff      is     without         adequate       remedy    at     law      and   is

  suffering     irreparable          harm.            Considering       the       balance      of

  hardships    between        the    Plaintiff         and    Defendant,      a     remedy     in

  equity is warranted. Furthermore, the public interest would not
                                                  7
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 8 of 12


  be disserved by a permanent injunction.                      Plaintiff has retained

  the undersigned counsel and are entitled to recover attorney’s

  fees, costs and litigation expenses from the Defendant pursuant

  to 42 U.S.C. sec 12205 and 28 CFR 36.505.

  22.    Defendant is required to remove the existing architectural

  barriers     to   the       physically    disabled,          when    such      removal    is

  readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the

  alternative,      if    there    has    been       an   alteration        to   Defendants’

  place of public accommodation since January 26, 1992, then the

  Defendant is required to ensure to the maximum extent feasible,

  that the altered portions of the facility are readily accessible

  to    and   useable     by     individuals         with    disabilities,        including

  individuals who use wheelchairs, 28 CFR 36.402; and finally, if

  the     Defendant’s         facility     is       one   which       was    designed      and

  constructed for first occupancy subsequent to January 26, 1993,

  as defined in 28 CFR 36.401, then the Defendant’s facility must

  be    readily     accessible      to     and       useable    by     individuals      with

  disabilities as defined by the ADA.

  23.      Notice to Defendant is not required as a result of the

  Defendant’s failure to cure the violations by January 26, 1992

  (or January 26, 1993, if Defendant has 10 or fewer employees and

  gross    receipts      of    $500,000    or       less).      All    other     conditions

  precedent have been met by Plaintiff or waived by the Defendant.


                                                8
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 9 of 12


  24.     Pursuant to 42 U.S.C. ' 12188, this Court is provided with

  authority to grant Plaintiff Injunctive Relief, including an

  order to require the Defendant to alter the subject public

  accommodation to make those facilities readily accessible and

  useable to the Plaintiff and all other persons with disabilities

  as defined by the ADA; or by closing the facility until such

  time as the Defendant cures its violations of the ADA.           The

  Order shall further require the Defendant to maintain the

  required assessable features on an ongoing basis, and to require

  the institution of a policy that requires Defendant to maintain

  its accessible features.

  25.   The Plaintiff will return and enjoy the services of the on

  many occasions being close to Kings Point, Houston v. Marod

  Supermarkets, 733. F. 3d 1323 (11th cir. 2013).

  25.   The plaintiff assets the right to seek relief under

  administrative remedies       the law of Florida including damages

  under the Florida Constitution Art I section 2 and the Florida

  Civil Rights Act of 1992 760.01. - 60.11.

  26.   Prior to filing this suit, the undersigned investigated

  whether the site of Defendant has been sued. It has not been

  sued.

  WHEREFORE, plaintiff respectfully requests:

     a. The Court issue a Declaratory Judgment that determines that

        the Defendant at the commencement of the subject lawsuit is

        in   violation     of   Title       III   of   the   Americans   with
                                        9
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 10 of 12


         Disabilities Act, 42 U.S.C. 12181 et seq.

      b. Injunctive relief against the Defendant including an order

         to make all readily achievable alterations to the facility;

         or to make such facility readily accessible to and usable

         by individuals with disabilities to the extent required by

         the ADA; and to require the Defendant to make reasonable

         modifications in policies, practices or procedures, when

         such   modifications     are   necessary   to   afford   all   offered

         goods,   services,     facilities,    privileges,    advantages      or

         accommodations    to    individuals   with   disabilities;     and   by

         failing to take such steps that may be necessary to ensure

         that no individual with a disability is excluded, denied

         services, segregated or otherwise treated differently than

         other individuals because of the absence of auxiliary aids

         and services.


      c. An award of attorney fees, costs and litigation expenses

         pursuant to 42 U.S.C. sec 12205.


      d. Such other relief as the Court deems just and proper,

         and/or is allowable under Title III of the Americans with

         Disabilities Act.

                                Second Count
   27.     Plaintiff repeats the allegations of the first count.

   28.     Defendant is a recipient of federal financial assistance by

   virtue of receipt of payments for Veteran loans, mortgages student
                                         10
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 11 of 12


   etc, as well as other federal financial assistance.

   29.     Section 504 of the Rehabilitation Act, 29 U.S.C. § 794,

   requires that no qualified individual with a disability, on the basis

   of that disability, be excluded from participation in or be denied

   the benefit of the services, programs, activities, or to otherwise

   be discriminated against.

   30.     Defendant   has discriminated against Plaintiffs by failing

   to provide access to the disabled         in   violation of Section 504 of

   the Rehabilitation Act, 29 U.S.C. § 794.

   31.     Defendants’ actions were intentional, with reckless disregard

   and with deliberate indifference to the rights and needs of the

   Plaintiffs, herein in that it has been sued in federal courts for

   access violations in Ala, Calif, Col, Fla, Ga, Minn, Miss, NJ, NM,

   Nev, Or Texas, Utah as well as state court and is quite aware of its

   failures to provide access. As a result, Plaintiff been damaged and

   have suffered injuries and experienced emotional suffering, pain, and

   anguish.


   WHEREFORE, Plaintiff request that this Court enter judgment in her

   favor to declare that Defendants actions and inactions violate the

   Rehabilitation Act of 1973, and award Plaintiff damages for injuries,

   emotional suffering, pain and anguish and reasonable attorneys’ fees

   and costs, as well as injunctive relief.



                                      Respectfully submitted,



                                        11
Case 9:20-cv-80884-XXXX Document 1 Entered on FLSD Docket 06/01/2020 Page 12 of 12


   Dated:   May 28, 2020.             S/ Anthony J. Brady Jr.
                                      Anthony J. Brady, Jr., Esq.


                                      604 Banyan Trail,
                                      P.O. 811362
                                      Boca Raton, FL 33431
                                      561 603 6387
                                      Ladbrady@gmail.com.
                                      Florida bar number 100366.
                                      Attorney for Plaintiff




                                        12
